*136DISCIPLINARY PROCEEDINGS
PER CURIAM *.
Respondent, Eddie Crawford, was formally charged with failure to act with due diligence and promptness, failure to properly inform his client, failing to promptly refund the unearned portion of the fee paid, and failure to return his client’s documents, in violation of rules 1.3, 1.4, 1.15, 1.16 of the Rules of Professional Conduct. The facts developed at the hearing indicated that respondent represented Ms. Lottie S. Chapman in connection with the succession of her mother, and received a $475.00 fee from her. Respondent never opened or completed the succession. The hearing committee found as a matter of fact that respondent failed to act with reasonable diligence and promptness in representing Ms. Chapman, failed to keep her reasonably informed about the status of the matter, and failed to comply with her reasonable requests for information. It further found that upon being terminated, respondent did not surrender his client’s papers and property to her new counsel, nor did he promptly refund any portion of the fee that had not been earned (although respondent did eventually make repayment in the amount of $575.00). In light of respondent’s seven prior admonitions for similar misconduct, the hearing committee recommended that respondent be suspended from the practice of law for a period of forty-five days, and be assessed with all costs. The disciplinary board accepted the factual findings of the hearing committee, but because of the aggravating factors, recommended that respondent be suspended from the practice of law for a period of ninety days, with all costs assessed against him.
Upon review of the record of the disciplinary board’s findings and recommendations, and the record filed herein, it is the decision of the court that the disciplinary board’s recommendations be adopted.
Accordingly, it is ordered that Eddie Crawford be suspended from the practice of law for a period of ninety days from the finality of this decision. All costs of this proceeding are assessed to respondent.

 Dennis, J. not on panel. Rule IV, Part 2, § 3.